Citation Nr: 0021404	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1971 to 
April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Board remanded this issue in April 1999 
for readjudication of the issue.  As noted at that time, the 
RO had originally addressed the issue as whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a skin disorder.  
However, because the veteran had not been notified of the 
April 1975 denial of service connection for a skin disorder, 
he had had no opportunity to appeal that decision.  A 
disallowed claim does not become a final determination where 
VA has failed to comply procedurally with statutorily 
mandated requirements, including written notification of the 
decision.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); 
see also Hauck v. Brown, 6 Vet. App. 518, 519 (1994); Best v. 
Brown, 10 Vet. App. 322, 325 (1997).  Since the April 1975 
decision was not final as to a skin condition and the 
appellant thus not required to submit new and material 
evidence, the Board recharacterized the issue as above.  The 
RO has complied with the remand instructions, and the case is 
now before the Board for consideration.


FINDING OF FACT

There is no medical evidence of a skin condition in service 
and no competent medical evidence of a nexus or link between 
current diagnoses of tinea pedis and any disease in active 
military service; the veteran's claim for service connection 
for a skin condition is thus not plausible.  

CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a skin 
condition.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's discharge examination from the United States 
Army in March 1973 noted his skin as normal.  On his Report 
of Medical History, the veteran stated that he did not know 
whether he had ever had a skin disease, and in April 1973 
reported that there had been no change in his medical 
condition.  

A VA neuropsychiatric evaluation in March 1975 noted the 
veteran's comment that he had a skin rash on his chest, that 
he had no idea as to the cause, and that he had had it once 
before and it had gone away.  VA disability evaluation 
examination later that same month discovered a scaly rash on 
the anterior chest and posterior upper trunk.  Scattered, 
round lesions, measuring approximately 1/2 centimeter across 
the lesion, showed whitish scaling.  The diagnosis was mild 
fungus infection of the skin.  

The veteran's medical records from VAMC Little Rock, covering 
the period October 1994 to September 1995, showed treatment 
for a fungal infection of the hands and feet.  A VA 
outpatient treatment report for a follow up visit, dated in 
October 1994, disclosed that the veteran's tinea pedis of the 
hands and feet had improved.  Both hands and feet revealed 
minimal dry spots and no vesicles or open lesions. The 
assessment was tinea, improved.  In April 1995, however, the 
veteran was still noted to have tinea pedis, which had 
improved only minimally.  In September 1995, a dermatology 
clinic note revealed a long history of fungal infections of 
the hands and feet.  Since the veteran had taken oral 
medications for several years with only minimal improvement, 
these were discontinued and a more appropriate topical 
medication prescribed.  

In September 1995, the veteran testified at a hearing before 
the RO that he had been treated at three VA medical centers 
in Louisiana for various conditions between 1973 and 1975.  
He stated that during basic training he had had calluses on 
his feet and had later picked up a fungal infection in Korea 
and had noted pus coming out from the soles of his feet.  The 
infection spread to his hands, evolving into blisters when he 
became overheated.  He said that he had been treated in 
service with both oral and topical medications and that he 
had also been treated for the disorder after service at the 
Alexandria VAMC.  He alleged that the condition had never 
gone away.  

The RO requested the veteran's medical records for 1973 to 
1975 from VA Medical Centers in Alexandria, Shreveport, and 
New Orleans.  Alexandria replied that they had obtained the 
veteran's medical records from storage, but that they began 
in 1982; there was nothing in his chart for the requested 
period.  Shreveport replied that they had no records for the 
appellant, including any in storage.  New Orleans, despite 
three requests, did not respond.  


II.  Legal Analysis

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (1999).  
The initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).    The 
evidentiary threshold for a well grounded claim is very low.  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  A 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

It is incontrovertible that the veteran has recently been 
treated for a fungal infection of the hands and feet, thus 
meeting the first prong of the well-grounded criteria.  As to 
whether the veteran had a skin disorder in service, his 
contention that he had such a condition in service is 
sufficient to meet the second prong, lay evidence of service 
incurrence, since this statement is plausible, despite the 
fact that his service medical records failed to mention 
treatment for the condition and his separation examination 
indicated that his skin was normal.  "[W]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a); where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself."  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  The well-grounded-
claim requirement dictates that the threshold for the 
standard of proof be low, as a high threshold risks the 
elimination of potentially meritorious claims.  Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000).  

On the other hand, the veteran has not met the nexus 
requirement, as he has submitted no competent medical 
evidence of a nexus or link between the claimed in-service 
skin condition and his current tinea of the hands and feet.  
At no time has he presented evidence from a medical 
professional rendering an opinion that his skin disorder is a 
result of his military service.  

Nor has he shown that any skin condition claimed to have been 
incurred in service had become chronic.  His separation 
examination in March 1973 indicated that his skin was normal, 
and in April 1973 the veteran stated that there had been no 
change in his medical condition.  The first evidence of a 
skin condition post service, a mild rash on his chest and 
upper trunk, was in March 1975, two years after separation.  
Since that time, he has provided no medical evidence 
pertaining to a skin disorder until October 1994, more than 
twenty years post service.  Therefore, the chronicity 
provision is not applicable.  With respect to well-
groundedness on the basis of 38 C.F.R. § 3.303(b), a skin 
condition was not observed during service, and continuity of 
symptomatology has not been demonstrated. 

Accordingly, the claim for service connection for a skin 
condition is not well grounded and must be denied.  


ORDER

Service connection for a skin condition is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

